TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00170-CV



                                        In re David Goad


                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus, complaining that the local

administrative judge should give him permission to proceed with his case filed in the justice court.

See Tex. Civ. Prac. & Rem. Code Ann. §§ 11.101-103 (West Supp. 2011); see also Tex. R. App. P.

52.8. Having reviewed the petition, the record provided, and applicable statutes and case law, we

deny the petition for writ of mandamus.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Henson and Goodwin

Filed: April 11, 2012